Citation Nr: 0414708	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-20 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to March 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for endometriosis.


FINDING OF FACT

There is no competent evidence of a nexus between the post 
service diagnosis of endometriosis and service.


CONCLUSION OF LAW

Endometriosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claim for service connection in the August 2003 letter and by 
means of the discussions in the May 2002 rating decision, the 
October 2002 statement of the case, and the April 2003 
supplemental statement of the case.  In the August 2003 
letter, the RO informed the veteran that in order to 
establish service connection, the evidence must show three 
things:  (1) evidence of a disease or injury that either 
began during service or was aggravated during service; 
(2) evidence of a current disability, which was usually shown 
my medical evidence or evidence showing persistent or 
recurrent symptoms of a disability; and (3) evidence of a 
relationship between the current disability and the disease 
or injury in service, which was also usually shown by medical 
records or a medical opinion.  In the May 2002 rating 
decision, the RO stated that service connection for 
endometriosis could not be granted because the evidence 
failed to show that she had endometriosis in service.  In the 
October 2002 statement of the case, the RO reiterated that 
which it stated in the rating decision.  In the April 2003 
supplemental statement of the case, the RO noted that it had 
obtained a medical opinion, in which the examiner found that 
such was not incurred in service.  Thus, the veteran was 
informed that the claim for service connection for 
endometriosis was being denied because there was no competent 
evidence of a nexus between post service endometriosis and 
service.  Based on the above, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed to substantiate her claim.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence she was to provide to VA and 
which information and evidence VA would attempt to obtain on 
her behalf.  In the August 2003 letter, the RO stated that it 
would request all records held by federal agencies, to 
include service medical records or other military records and 
medical records at VA facilities.  The RO stated that it 
would make reasonable efforts to help her get private medical 
records or other evidence necessary to support her claim.  
The RO also stated the following:

VA is responsible for getting the 
following evidence:
?	We are responsible for obtaining 
your medical records from a VA 
health care facility and records 
from other federal facilities.

On your behalf, VA will make reasonable 
efforts to get the following evidence:  
?	We will assist you in obtaining 
private treatment records; however, 
ultimately it is your responsibility 
to provide private records.

(Bold in original.)  Thus, the veteran has been informed of 
which information and evidence she was to provide to VA and 
which information and evidence VA would attempt to obtain on 
her behalf.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had obtained the veteran's service 
medical records when she had filed her original claim for 
compensation in 1995.  Treatment records from the VA Medical 
Center in Dallas, Texas, dated from 1995 to 2003, have been 
associated with the claims file.  The veteran has submitted 
private medical records.  She has not indicated the existence 
of any additional records that would aid in substantiating 
the claim.  Additionally, in connection with her claim for 
service connection, the RO obtained a medical opinion.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to the 
issuance of the VCAA notice; however, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in May 2002.  Only after that rating 
action was promulgated did the AOJ, in the August 2003 
letter, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Because the VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing her to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the AOJ adjudication currently on appeal, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the 
letter, the veteran was provided 60 days to submit additional 
evidence or argument.  She submitted no additional evidence.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

Also, in the Pelegrini decision, the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the January 2004 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  Specifically, in the 
letter, the RO stated, "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you."  The RO then asked her to send it the evidence "as 
soon as possible."  The RO subsequently stated, "Please 
notify us of any additional medical records you believe are 
relevant to establishing your claim. . . .  Even though we 
are assisting you in requesting information or evidence to 
support your claim, it may expedite the process if you could 
obtain the copies yourself and forward to us."  
Additionally, in the October 2002 statement of the case, the 
RO provided the veteran with the fourth element by including 
the provisions of 38 C.F.R. § 3.159(b)(1).  The Board finds 
that in this case, each of the four content requirements of a 
VCAA notice has been fully satisfied, and that any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  38 C.F.R. § 20.1102.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) (2003) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for endometriosis.  The service 
medical records show that the veteran was seen with abdominal 
cramps and diagnosed with menstrual cramps.  She was also 
diagnosed with dysplasia and herpes while in service.  A 
January 1992 report of medical examination shows that a 
pelvic examination, however, was normal.  An October 1993 
insurance claim form shows a diagnosis of pelvic pain.  When 
the veteran underwent a pelviscopy in August 1995, she 
reported that she had had pelvic pain for approximately four 
months without improvement.  The postoperative diagnosis was 
endometriosis.  The veteran continued to have pelvic pain and 
subsequently underwent a hysterectomy in August 2002.  The 
postoperative diagnosis was mucinous metaplasia of the uterus 
endometrium, no significant histologic abnormality.  In a 
January 2003 medical opinion, a VA examiner stated the 
following:

[The veteran] did not have endometriosis 
in the military or for that matter since.  
Negative surgical pathology report 
excludes the diagnosis of endometriosis.  

Her diagnosis is thus pelvic pain of 
unknown etiology.  Since she has already 
had the definitive diagnostic procedure 
(surgery), there is nothing further to 
offer in terms of clarification of her 
condition/diagnosis.  

Her one episode of abdominal cramping 
documented in the [service medical 
records] is felt less likely than not 
related to her current pain or need of 
hysterectomy.  Her current need for 
hysterectomy is also unrelated to the 
documented conditions she was treated for 
in the military, namely; vaginitis, 
herpes, cervical dysplasia, and [urinary 
tract infection].

Here, there is evidence from a medical professional that 
establishes that the post service pelvic pain is not related 
to the veteran's service.  Additionally, the examiner stated 
that the need for the hysterectomy was not related to the 
veteran's service.  There is no competent medical evidence 
that refutes these determinations.  The Board has given this 
opinion high probative value because the examiner clearly 
reviewed the evidence of record, including the veteran's 
service medical records and made an opinion based upon the 
objective evidence of record.  He has diagnosed the veteran 
with pelvic pain of unknown etiology and stated that it is 
not related to her service, and that her recent hysterectomy 
was not due to any of the gynecological conditions for which 
she was treated in service.  While the veteran has asserted 
that she has endometriosis, which is related to service, she 
does not have the requisite knowledge of medical principles 
that would permit her to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board finds that the veteran has not brought 
forth competent medical evidence of a nexus between the post 
service endometriosis, or pelvic pain of unknown etiology, 
and service.

The Board is aware that in the January 2003 medical opinion, 
the examiner stated that the veteran "did not have 
endometriosis in the military or for that matter since."  It 
is unclear if he was stating that the veteran never had 
endometriosis since she was discharged from service.  What 
was clear was that at the time of the hysterectomy in August 
2002, there was no evidence of endometriosis.  However, there 
is a private medical record, dated August 1995, that shows 
that the veteran underwent surgery for endometriosis and that 
the postoperative diagnosis was endometriosis.  It appears 
that the 1995 pelviscopy might have repaired the 
endometriosis so that there was no actual reoccurrence at the 
time of the August 2002 surgery.  Thus, the Board finds that 
the veteran had received a valid post service diagnosis of 
endometriosis and concedes that she had such disability 
following her discharge from service.  Regardless, the basis 
of the Board's denial of service connection is the lack of 
competent medical evidence of a nexus between the post 
service endometriosis, or pelvic pain of unknown etiology, 
and the veteran's service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for endometriosis, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for endometriosis is denied.



______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



